DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings filed 2/02/2022 are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 28 is amended to recite “resin” instead of “resign”:
“28. The fuse holder of claim 27, wherein the material is a plastic or resi

Allowable Subject Matter
Claims 1-29 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-29, the allowability resides in the overall structure of the device as recited in independent claims 1 and 26, and at least in part, because claims 1 and 26 recite the following limitations: 
“a pair of fuse contact openings in a front face of the housing configured to receive the knives of the fuse in a respective one of the contact openings when the fuse is inserted into the fuse holder; and
a busbar contact opening in a back face of the housing; 
a wire terminal mounted within said housing and accessible for electrical connection with a wire of an external device; 
a line conductor mounted within said housing and including; 
a fuse contact portion aligned with one of the pair of fuse contact openings to contact a knife of the fuse received through said fuse contact opening, and 
a busbar contact portion extending through said busbar contact opening and configured for electrical connection to the busbar device when the fuse holder is mounted on the busbar device; 
a load conductor mounted within said housing and including; 
a fuse contact portion aligned with the other of the pair of fuse contact openings to contact a knife of the fuse received through said fuse contact opening, and 
a terminal contact portion in contact with said wire terminal” - claim 1;
“a pair of fuse contact openings in a front wall of the housing configured to receive the knives of the fuse in a respective one of the contact openings when the fuse is inserted into the fuse holder; and 
a busbar contact opening in a back wall of the housing; 
a wire terminal mounted within said housing and accessible for electrical connection with a wire of an external device; 
a line conductor having a fuse contact portion and a busbar contact portion, said busbar contact portion configured to extend through the contact slot of the busbar device when the fuse holder is mounted on the busbar device; 
a load conductor having a fuse contact portion and a terminal contact portion; 
a plate arrangement mounted within said housing configured to support, in fixed relation to said housing, said load conductor and said line conductor so that said fuse contact portions of the load and line conductors are each aligned with a corresponding one of the pair of fuse contact openings, said plate arrangement further configured to support said line conductor so that said busbar contact portion extends through said busbar contact opening and to support said load conductor so that said terminal contact portion is in electrical contact with said wire terminal; 
wherein at least one conductor of said line conductors includes at least one heat conductive wing, said plate arrangement configured to support the at least one conductor with said at least one heat conductive wing in heat transfer contact with at least one wall of said housing” - claim 26.
Bruchmann (US 20150124379 A1), Gharabegian (US 20130084726 A1), Steinberger (US 20190115676 A1), Steinberger (US 20150244123 A1), Bruchmann (US 20150357772 A1), and Jameson (US 9991611 B1) disclose conventional bus bar arrangements and fuse holders.
However, none of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB R CRUM/Examiner, Art Unit 2835